Citation Nr: 0409988	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  99-01 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total rating based on individual unemployability 
(TDIU).


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to March 
1946.

This matter initially comes to the Board of Veterans' Appeals 
(Board) from a March 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
tinnitus, rated 10 percent disabling, residuals of cold injury of 
both feet, each rated 0 percent disabling, and bilateral hearing 
loss, rated 0 percent disabling.  The combined schedular 
evaluation is 10 percent.

2.  The veteran has one year of college, and employment experience 
in the computer industry.  

3.  The veteran's service-connected disabilities, when associated 
with his educational attainment and occupational background, do 
not preclude him from obtaining or retaining substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

Since the veteran's initiation of his appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA) on 
November 9, 2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain circumstances.  
VA has issued final rules to implement the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These regulations 
state that the provisions merely implement the VCAA and do not 
provide any additional rights.  Accordingly, in general where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

The decision of the United States Court of Appeals for Veteran 
Claims (Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  In this case, the initial AOJ decision was 
made prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that any 
defect with respect to the VCAA notice requirement in this case 
was harmless error for the reasons specified below.  

Obviously, since the adverse RO decision and initiation of 
appellate action in 1998 predates the enactment of the VCAA, the 
timing of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  In the present 
case, the Board does not find that the later notice of July 2001 
is prejudicial to the veteran since it appears that the required 
contents of the notice are found in the various development 
letters issued to the veteran since he initiated his claim and 
appeal.  Any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  On the other 
hand, the Court acknowledged that the Secretary could show that 
the lack of a pre-AOJ decision notice was not prejudicial to the 
appellant.  The Board finds that the Court in Pelegrini has left 
open the possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require the 
Board to remand every case for the purpose of having the AOJ 
provide a pre-initial adjudication notice.  

In the present case, a substantially complete application was 
received on October 23, 1997.  Thereafter, in a rating decision 
dated in March 1998 that issue was denied.  The veteran appealed 
that rating action, and during the course of the appeal, the Board 
remanded the claim in January 2001.  In that remand, the Board 
pointed out the applicable VCAA requirements, and directed the RO 
to issue the notification in compliance with such requirements.  
The notice was issued in July 2001.  Therefore, while the VCAA 
notice provided to the veteran on July 2001 was not given prior to 
the first AOJ adjudication of the claim, the notice was provided 
by the AOJ following the Board's instruction for corrective action 
by remand prior to issuing a final decision, and the content of 
the notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Here, the July 2001 letter provided the veteran with notice 
regarding what information and evidence is needed to substantiate 
the claim, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will be 
obtained by VA, and the need for the claimant to submit any 
evidence in his possession that pertains to the claim.  
Specifically, the veteran was notified that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information and 
evidence he considered relevant to his claim so that VA could help 
by getting that evidence.  The same information and requests were 
included in a letter issued in December 2003.  Furthermore, the 
Supplemental Statements of the Case and rating actions issued in 
2003, include lists of the evidence obtained and considered and 
reflect consideration of the case under the VCAA.  Also, the 
actual text of the VCAA appears in the February 2003 Supplemental 
Statement of the Case.  

Further, the Board finds that the current notice requirements were 
embodied in the development letters issued by the RO, as well as 
the actions undertaken in development of the claim prior to the 
adverse decision of 1998.  For example, the veteran submitted a 
letter to VA in August 1997, wherein he informed VA that he had 
experienced difficulty in securing employment and was being 
discharged from his current employment due to his tinnitus caused 
by hearing loss.  The RO responded with a letter, dated September 
4, 1997, informing the veteran of the possibility of the 
assignment of a total rating based on individual unemployability, 
and provided the veteran with a VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on Unemployability).  
The form, which the veteran completed in full and returned in 
October 1997, included requests for information concerning VA and 
private treatment, employment, education, and disability benefits, 
as well as a section for contentions.  In a letter dated September 
5, 1997, the RO advised the veteran that if he felt that increased 
ratings were warranted for his service-connected disabilities, he 
should complete the appropriate release forms for any private 
records and that he was ultimately responsible for insuring the 
submission of non-VA records.  The RO also stated that they would 
secure any outstanding VA treatment records, and provided the 
veteran with the deadlines for submission of evidence.  

In addition to making contact with the veteran, the veteran was 
afforded a VA examination in March 1998 for the purpose of 
determining the severity of his hearing loss and tinnitus.  Given 
the prior VA examinations conducted since the grant of service 
connection for his disabilities in 1946, it is reasonable to find 
that the veteran was fully aware of the importance of the March 
1998 examination in relation to his claim.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In the instant 
case, the veteran's service medical records, VA treatment records, 
statements from private physicians and former employers, personal 
hearing testimony, and VA examination reports are currently 
associated with the file.  The veteran has not indicated that 
there was any outstanding evidence not already of record.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.  He also had an opportunity to present testimony at a 
personal hearing conducted at the RO in July 2000.  

In regard to processing deadlines, the RO did not set a time limit 
in the July 2001 letter.  However, in the December 2003 letter, 
the RO further advised the veteran that if no information and 
evidence had been received within that time, his claim would be 
decided based only on the evidence the RO had previously received 
and any VA examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112) 
(permits VA to adjudicate a claim within a year of receipt.)  This 
provision is retroactive to November 9, 2000, the effective date 
of the VCAA.   The Board concludes that VA has met its duty to 
assist in this matter.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary for 
an equitable disposition of the matter on appeal have been made by 
the agency of original jurisdiction.  Every possible avenue of 
assistance has been explored, and the veteran has had ample notice 
of what might be required or helpful to establish his claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in support of 
the result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran).  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the VCAA, nor 
prejudice the veteran under Bernard v. Brown, 4 Vet. App. 384 
(1993).

TDIU

Generally, total disability will be considered to exist when there 
is present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  Where the 
schedular rating is less than total, a total disability rating for 
compensation purposes may be assigned when the disabled person is 
unable to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if there 
is only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In 
exceptional circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  38 
C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the advancing 
age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal 
employment shall not be considered substantially gainful 
employment. 38 C.F.R. § 4.16(a).  Factors to be considered are the 
veteran's education, employment history, and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

In reaching such a determination, the central inquiry is "whether 
the veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be 
given to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, service connection is in effect for tinnitus, rated 10 
percent disabling, cold injury residuals of the feet, each rated 0 
percent disabling, and bilateral hearing loss, rated 0 percent 
disabling.  The combined rating is 10 percent.  

A March 1998 VA examination revealed puretone averages of 53 Hertz 
for the right ear and 59 Hertz for the left ear, as well as a 92 
percent speech recognition ability for the right ear and 88 
percent for the left ear.  The examiner ultimately found severe to 
profound high frequency sensorineural hearing loss bilaterally.  
The examination also revealed severe bilateral tinnitus.  An 
opinion relating the veteran's current hearing loss to noise 
exposure during service, was provided by a private physician in a 
January 1999 letter, but examination findings documenting an 
increase in disability did not accompany the letter.  A VA 
examination of September 2002 revealed puretone averages of 69 for 
the right ear and 66 for the left ear, as well as 100 percent 
speech recognition in the right ear and 92 percent in the left 
ear.  

The Board notes that the criteria used to rate hearing loss and 
tinnitus had been amended since the initiation of the appeal in 
1998, and took effect on June 10, 1999.  See 64 Fed. Reg. 25206-
25209 (1999).  However, the findings of record do not indicate an 
increase even when considering either version of the applicable 
diagnostic codes, 6100 (hearing loss) and 6260 (tinnitus).  

As stated, service connection is also in effect for cold injury 
residuals of both feet with an evaluation of 10 percent.  The 
Board does note that the rating criteria were revised in January 
and August 1998.  63 Fed. Reg. 37778-37779 (1998).  However, the 
available treatment records are negative for complaints of or 
findings related to cold injury residuals and the January 2003 VA 
examination revealed no significant residual.  At the time of the 
examination, the veteran reported that he has had little problems 
with his feet, and that he has been able to walk and play golf.  
He was not able to attribute any complaints to his cold injury.  
Both the old and new versions of 38 C.F.R. § 4.104, Diagnostic 
Code 7122, require symptoms for the assignment of a compensable 
rating.  Generally, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not met.  
See 38 C.F.R. § 4.31 (2003).  The evidence does not suggest that 
an increase has been shown, which would suggest a higher rating 
for TDIU purposes.  Therefore, the combined rating remains 10 
percent.

The veteran does not meet the minimum percentage requirements for 
a TDIU under section 4.16(a) because none of his service-connected 
disabilities are rated as 60 percent disabling.  Under such 
circumstances, the veteran can only be awarded a TDIU, pursuant to 
the procedures set forth in section 4.16(b), if this is an 
exceptional case, and the veteran is otherwise shown to be 
unemployable due to his service-connected disabilities.  
Unfortunately, there is no such probative evidence in this case.

In October 1997, VA received the veteran's completed VA Form 21-
8940 (Veteran's Application for Increased Compensation Based on 
Unemployability).  The veteran reported that his service-connected 
tinnitus prevented him from securing or following any 
substantially gainful occupation.  He noted that he had not been 
under a doctor's care and/or hospitalized within the past 12 
months.  He had been treated in 1993 at a VA clinic.  He reported 
that August 1997 was the date that his disability affected his 
full time employment, the date when he last worked full time, and 
the date that he became too disabled to work.  The veteran 
reported working for IBM in program support for 20 hours a week, 
from May 1988 to May 1990.  From August 1990 to February 1993, he 
worked 30 hours a week at an ATM service.  He worked as an agent 
for 40 hours a week from July 1997 to August 1997.  The veteran 
indicated that he had not lost any time from work due to his 
disability.  He reported that he left his last employment because 
of his disability.  The veteran also stated that he received 
disability retirement benefits and that he did not expect to 
receive workers compensation benefits.  He had not tried to obtain 
employment since he became too disabled to work.  The veteran 
reported that he completed one year of college, and that he did 
not receive any other education and training before and after he 
became disabled to work.  The veteran remarked that his position 
as an agent required him to talk to many callers, and that his 
calls were too lengthy because of his hearing loss.  He was not 
able to achieve minimum productivity standards, even though he had 
a good work record.

In an August 1997 statement, the veteran's former employer 
reported that the veteran, hired in July 1997, was terminated 
based on his inability to meet performance requirements due to his 
hearing impairment.  The veteran was considered eligible for 
rehire if he showed proof of hearing correction to perform up to 
standards.  In the completed VA Form 21-4192, dated October 1997, 
it was noted that the veteran worked as a long distance directory 
assistant.  He was given an amplifier and referred to an 
audiologist for a company paid headset.  The veteran had not lost 
time due to disability, and was not receiving benefits due to 
employment.  

According to a January 1998 statement from IBM, the veteran worked 
for the company on a full-time basis from August 1953 to January 
1987, and on a part-time basis from May 1988 to April 1990.  It 
was noted that the veteran performed manufacturing work and that 
his employment ended because it was the end of a temporary 
assignment.  The veteran last worked for that company in April 
1990, and he was entitled to receive pension benefits as a result 
of his employment.  

The veteran asserts that he is unemployable as a result of his 
service-connected disabilities.  However, he does not have the 
training or and expertise to render a competent and probative 
(persuasive) opinion on the subject.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  Moreover, the competent and probative evidence of record 
does not support the veteran's assertions.  

On a VA examination of June 2002, the examiner determined that 
amplification should be considered for improved clarity of speech 
and tinnitus reduction.  However, the examiner did add that given 
the severity of the tinnitus and the hearing loss as 3000 Hertz 
and above, hearing aids were not likely to solve the veteran's 
understanding difficulties or completely eliminate his tinnitus.  

When examined in September 2002, the veteran stated that his 
greatest difficulty was understanding speech from children, women 
and people with accents.  He had obtained a set of hearing aids in 
1992, but had problems with them.  Therefore, he never wore them 
on a consistent basis.  It was also reported that his constant 
tinnitus was aggravating, but that the veteran had learned to deal 
with it over the years.  In an addendum, the examiner opined that 
without hearing aids, the veteran would have trouble in any social 
or industrial settings that involved most spoken words, especially 
women, children and people with accents.  

The Board also finds that the veteran's circumstances are not so 
exceptional as to warrant a grant of a TDIU under the provisions 
of section 4.16(b).  The veteran has one year of college and has 
many years of experience in the computer industry.  Clearly, the 
medical opinions of record indicate limitations with regard to the 
veteran's ability to hear the spoken word.  However, medical 
professionals have not stated that the veteran is unable to 
perform duties that do not involve the spoken word.  

Furthermore, there are no indications in the record to suggest 
that the veteran is precluded from work that does not require a 
certain level of hearing acuity.  For example, the evidence shows 
that the veteran worked for a number of years with one employer, 
and that his last assignment with that employer was terminated due 
to the end of a temporary assignment, not his hearing, tinnitus or 
cold injury residuals.  Also, in July 2000, the veteran testified 
that his employment with that company ended due to his retirement 
and that he spent 10 years in retirement before getting back into 
the workforce.  There were no indications from his former employer 
that the veteran's job performance was hindered by his service-
connected disabilities or required him to verbally communicate 
with others over the telephone.  For instance, in July 2000, the 
veteran testified that his hearing was not a problem during the 22 
years that he served as a manager with IBM because the people 
working with him had an interest in making sure that he understood 
what they were saying.  The Board acknowledges that the most 
recent employer terminated the veteran because of his inability to 
meet performance requirements due to his hearing impairment.  
However, as noted by the veteran and his former employer, the 
veteran's primary duties centered on conversing over the 
telephone.  Furthermore, there were no indications from the 
veteran and his former employer that his hearing loss produced 
deficiencies with respect to duties that did not involve speaking 
on the telephone.  As stated, the evidence only shows a limitation 
with regard to assigned duties involving the telephone, and not 
his overall job performance.  Given the evidence, it is reasonable 
to find that the veteran could function in a different working 
environment that would accommodate his hearing loss and tinnitus 
and/or requires other skills and abilities.

It is clear that the veteran's service-connected hearing loss and 
tinnitus make the veteran's performance of certain duties 
difficult.  However, it has not been shown that the veteran's 
service-connected disabilities have completely precluded 
employment.  Assuming arguendo that the veteran assertions are 
accepted as credible for the purpose of establishing that his 
service-connected disabilities would interfere with his ability to 
work in his chosen profession, if he were still working, even 
demonstrated inconvenience or interference with work as a result 
of service-connected disabilities, alone, is not equivalent to a 
total inability to work which is required for a TDIU.  

For all the foregoing reasons, the Board finds that the criteria 
for the award of a TDIU are not met.  The evidence is against the 
claim, and the appeal is denied.  


ORDER

Entitlement to a total rating based on individual unemployability 
is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



